Citation Nr: 0314276	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  00-22 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The appellant served with the United States (U.S.) Army 
Reserves on active duty for training (ACDUTRA) from January 
4, 1979, to February 23, 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office, located 
in Montgomery, Alabama, which denied the above claim.

This matter was previously before the Board in October 2001, 
when it was remanded for additional development.  The 
requested development having been completed, the case is 
returned to the Board for appellate review.


FINDING OF FACT

A psychiatric disorder was not incurred in or aggravated 
during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
December 1999 rating decision; October 2000 Statement of the 
Case (SOC); January 2003 Supplemental Statement of the Case 
(SSOC); and October 2001 Remand of the Board.  He was 
specifically told about the requirements to establish a 
successful claim, and of the reasons that the evidence in his 
case was inadequate.  The appellant was further informed of 
which information and evidence he was to provide to VA and of 
which information and evidence VA would obtain on his behalf 
by means of letters from the RO dated in September 2002 and 
October 2002.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the appellant's available service 
medical records and private medical treatment records as set 
forth below.  There is no indication of available relevant 
medical records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The appellant underwent a VA examination in January 
1999.  An additional medical opinion is not necessary in this 
case because there is no competent evidence tending to show 
that the appellant's psychiatric disorder is related to his 
active service.  Cf. Charles v. Principi, 16 Vet. App. 370 
(2002); Wells v. Principi, No. 02-7404, 2003 U.S. App. LEXIS 
8073 (Fed. Cir. April 29, 2003).  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.


Psychiatric Disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2002).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service.  38 C.F.R. § 3.304(b) (2002).  
Service connection for a disability may be established based 
on aggravation of disease or injury which preexisted service 
when there is an increase in disability during service unless 
the increase is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Here, the appellant is claiming that he currently has a 
psychiatric disorder that was manifested during his period of 
active duty for training.  He asserts that his pre-existing 
anxiety disorder was aggravated by his experience in active 
duty for training in 1979.

A report of medical examination dated in September 1978, and 
completed at the time of enlistment into the U.S. Army 
Reserves, shows a normal clinical psychiatric evaluation with 
no evidence of any specific personality deviation.  The 
appellant denied a history of depression, excessive worry, 
and nervous trouble of any sort.

Trainee Discharge Program counseling forms completed by the 
appellant's Drill Sergeant and dated in February 1979, show 
the appellant was noted to exhibit behavior that was not 
appropriate for service situation.  He reported a traumatic 
and abusive childhood.  He also said that he was having 
family problems that were conflicting with his training.  The 
appellant was described as out of contact with the group; 
forgetful; irresponsible with duties and details; 
demonstrating irrational behavior and having mental problems; 
and having difficulty remembering, grasping instructions, and 
retaining information.  It was felt that he lacked motivation 
and emotional stamina; was inept in his logical thinking; had 
social and emotional maladjustment; and had severe problems 
adjusting to the military way of life.  Administrative action 
was recommended, and the appellant was separated from 
service.  A chaplain had recommended that the appellant be 
discharged because of instability.  

Subsequent to active duty for training, private outpatient 
treatment records from R. D. Cook, M.D., dated from November 
1992 to September 1998, show that the appellant was being 
treated for an anxiety reaction or panic disorder.

An Emergency Department Report from the Southeast Alabama 
Medical Center, dated in May 1997, shows that the appellant 
had reported a history of anxiety and depression.

A letter from R. D. Cook, M.D., dated in November 1998, shows 
that the appellant was being treated for extreme anxiety 
associated with a panic disorder.

A VA examination report, dated in January 1999, shows that 
the appellant reported entering the Army in 1978, completing 
five out of six weeks of basic training before being 
discharged.  He noted having anxiety which started after a 
gas chamber incident in the military.  He reported that he 
was unable to provide his drill sergeant with his name, rank, 
and social security number, which was embarrassing to him and 
which resulted in anxiety.  He added that he had been on 
medication for anxiety since 1991.  The diagnosis was anxiety 
disorder with panic.

Letters from R. D. Cook, M.D., dated in August 2000 and May 
2002, show that the appellant "had been seen and treated . . 
. since 1994 for complaints of panic attacks and anxiety 
disorder, which, by the patient's history, began in 1979."

The appellant's enlistment examination report dated in 
September 1978 is silent as to a history of a psychiatric 
disorder.  The available service records do not show that the 
appellant was diagnosed as having a pre-existing psychiatric 
disorder, as such,  he is presumed to have been in sound 
condition.  38 U.S.C.A. § 1111 (West 2002).

As noted above, one of the basic three requirements for 
prevailing on a claim for service connection is medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  After a careful review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for a psychiatric disorder.

The evidence establishes that the appellant was designated to 
the Trainee Discharge Program during his period of active 
duty for training and underwent counseling by his Drill 
Sergeant and a chaplain.  The counseling forms showed that he 
exhibited behavior that was not appropriate for service and 
was recommended for discharge.  However, a psychiatric 
disorder was not diagnosed during service by a medical 
professional.  It has not been shown that the appellant's 
Drill Sergeant or the chaplain were qualified to render 
medical opinions regarding matters such as diagnoses calling 
for specialized medical knowledge.  See Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

The Board recognizes that the appellant has a current 
diagnosis of anxiety disorder with panic, as set forth in the 
January 1999 VA examination report and the reports of Dr. 
Cook.  However, no medical professional has provided an 
opinion relating the appellant's psychiatric to his active 
service.  Dr. Cook merely stated that the appellant's 
psychiatric disorder had its onset in 1979, as reported to 
him by the appellant.  Dr. Cook, in fact, did not begin 
treating the appellant until 1994, more than 15 years 
following his discharge.  

It appears that Dr. Cook was merely recording information 
provided by the appellant, who gave a history of panic 
attacks and an anxiety disorder which began in 1979.  The 
diagnosis does not demonstrate that based upon his medical 
expertise, Dr. Cook found any evidence indicating that the 
appellant's psychiatric disorder had its onset during active 
service.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not satisfy [the] competent 
medical evidence requirement.  Dolan v. Brown, 9 Vet. App. 
358, 363 (1996) (citing LeShore v. Brown, 8 Vet. App. 406, 
409 (1995)).  Viewed in context, Dr. Cook's statement cannot 
reasonably be read as a competent medical professional's 
articulation of an opinion that the appellant's psychiatric 
disorder had its onset during active service or is related to 
any in-service disease or injury.  There is no indication 
that Dr. Cook reviewed the appellant's medical records, and 
his only available source of this information was the 
appellant.    

The Board recognizes that the appellant has asserted that his 
psychiatric disorder is the result of his active duty for 
training.  However, his self-report is not competent medical 
evidence.  As a layperson, he is certainly competent to 
report symptoms and observations made, however, he has not 
shown that he is qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. App. at 495.

For these reasons, the Board concludes that the evidence 
against this claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the 
appellant's currently diagnosed psychiatric disorder was not 
incurred in or aggravated by his period of active duty for 
training.  There is no benefit of the doubt that could be 
resolved in the appellant's favor.  38 C.F.R. § 3.102.






ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.




	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

